Citation Nr: 1012110	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for rhinitis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitlement to service connection for a dental 
disability.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
October 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) from August 2003, February 2005, 
and June 2006 rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for sinusitis, rhinitis, headaches, COPD, and a 
dental disability.  

The Board remanded the claims for service connection for 
COPD, headaches, and a dental disability in May 2006.  The 
Veteran was afforded videoconference hearings before the 
undersigned Veterans Law Judge in February 2006 and October 
2007.

In February 2008, the Board remanded all of the claims for 
additional development.  At that time, the Board observed 
that, in July 2005 and September 2006, the Veteran had filed 
separate claims of entitlement to service connection for 
interstitial lung disease, airway dysfunction syndrome, and 
asthma, and that in October 2007, he had effectively raised a 
new claim of entitlement to specially adapted housing.  Those 
claims were referred to the RO for appropriate action.  As 
such action does not yet appear to have been taken, those 
claims are again referred to the RO.

A November 2009 rating decision granted service connection 
for a low back disability.  As that decision represents an 
allowance of the Veteran's claim, it is no longer before the 
Board.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for COPD and 
a dental disability are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.
FINDING OF FACT

The evidence of record is at least in equipoise as to whether 
the Veteran's currently diagnosed sinusitis, rhinitis, and 
headaches are the result of trauma incurred in a September 
1969 in-service injury in which he was knocked down a flight 
of stairs and fractured his nose.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for service connection for sinusitis, rhinitis, and 
headaches have been met.  38 U.S.C.A. §§ 1110, 1132, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 
3.303 (2009).  

Service connection for some disorders, including organic 
diseases of the nervous system, will be rebuttably presumed 
if manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. § 3.307, 3.309 (2009).  The Veteran's 
sinusitis and rhinitis, however, are not diseases subject to 
presumptive service connection. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the 
Board, contends that he suffers from chronic rhinitis, 
sinusitis, and frontal headaches that had their onset in 
service.  Specifically, he asserts that those disabilities 
are all post-traumatic in nature and resulted from an in-
service nasal injury incurred when he was assaulted aboard 
ship by a fellow sailor and fell down a flight of stairs.  
That in-service nasal injury has also been cited as the cause 
of a deviated septum for which the Veteran was granted 
service connection, effective April 16, 1986.  

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  In view of the Veteran's above assertions, the Board 
must consider whether service connection for sinusitis, 
rhinitis, and headaches is warranted both on a direct basis 
and as secondary to his service-connected deviated septum.  

The Veteran's service medical records dated from December 
1967 to October 1971 show that in September 1969, he was 
treated for a severely fractured nose and knocked-out teeth 
after falling down a flight of stairs.  Those service medical 
records are otherwise negative for any complaints or clinical 
findings pertaining to nasal and sinus problems or frontal 
headaches.  Nevertheless, the Veteran now asserts that, 
following the September 1969 injury, he was unable to breathe 
through his nose and developed severe headaches that radiated 
from the vicinity of his nasal fracture.

The record reflects that in 1975, the Veteran underwent 
rhinoplasty to correct a deviated nasal septum.  Although his 
private surgical records from that period are no longer 
available, he has submitted statements, dated in July 2003 
and May 2004, from his long-time private physician who 
performed the operation.  Those statements indicate that the 
objective of the surgery was to correct a "badly deviated 
nasal septum" attributable to the "smashed frontal face 
injury involving the nose and broken teeth" that was 
incurred in service. 

In the immediate aftermath of the rhinoplasty, the Veteran 
now maintains, his breathing difficulties and headaches 
subsided.  However, he contends that those problems returned 
over time.  

Private and VA medical records dated from February 1997 to 
May 2007 reflect extensive treatment for nasal congestion and 
breathing problems, diagnosed as chronic sinusitis and 
vasomotor rhinitis, and persistent frontal head pain, 
alternately assessed as myopic migraines, post-traumatic 
cephalalgia, and migraine headaches.  Significantly, those 
treatment records show that in July 2003, September 2005, and 
October 2005, the Veteran's vasomotor rhinitis was expressly 
characterized as post-traumatic in nature and related to his 
in-service nasal injury.  Moreover, treatment records dated 
in May 2004 reveal that the Veteran's chronic frontal 
headaches were found to be "post-concussive," and "related 
to in-service trauma."  Subsequent records dated in January 
2006 describe his chronic sinusitis as "possibly post-
traumatic," though of "uncertain etiology" and "currently 
associated with smoking."  Additionally, X-rays of the nasal 
passages taken in July 2003 showed no evidence of a deviated 
septum, fracture, or other osseous abnormality, while May 
2005 X-rays revealed that the Veteran's paranasal sinuses 
were "fairly well-aerated" but associated with "mild 
mucoperiosteal thickening of the left sinus."

The Veteran was afforded a VA nose and sinus examination in 
December 2005 in which he reported a history of in-service 
nasal trauma.  He also stated that, while he had undergone 
surgery in 1975 to correct a deviated septum resulting from 
the September 1969 in-service assault, his sinus and nasal 
problems and associated frontal headaches had subsequently 
returned.  The Veteran stated that he currently experienced 
headaches approximately two to three times weekly, which were 
localized around his maxillary and frontal sinuses and 
treatable with medication.  He also stated that he suffered 
from congestion manifested by a chronic, whitish nasal 
discharge.

On physical examination, the Veteran's sinus cavities were 
found to be open and unobstructed.  However, tenderness of 
the frontal sinuses was observed on penetration, with some 
whitish nasal discharge present.  Based on the results of the 
examination, the VA examiner diagnosed the Veteran with 
chronic rhinitis, but opined that any worsening of his nasal 
symptoms since the 1975 rhinoplasty was more likely caused by 
his long history of cigarette smoking than the initial injury 
sustained in service.  The examiner acknowledged that his 
opinion was not based upon a review of pertinent evidence in 
the Veteran's claims folder.  Nor did he offer an etiological 
opinion with respect to the Veteran's sinusitis and 
headaches.

In response to the December 2005 VA examiner's opinion, the 
Veteran testified that he had not smoked for a period of 10 
years and thus did not have a long history of smoking.  To 
further bolster his claims, he referred VA to the July 2003 
and May 2004 written statements from his private treating 
physician, who, in addition to corroborating the Veteran's 
account of the 1975 rhinoplasty, expressly opined that his 
currently diagnosed chronic sinusitis, vasomotor rhinitis, 
and cephalalgia (headaches) were all post-traumatic in nature 
and directly related to his 1969 in-service trauma.  

Pursuant to the Board's May 2006 remand, the Veteran 
underwent a follow-up VA examination in March 2007, which 
included a review of his claims folder.  The VA examiner 
acknowledged the Veteran's history of a deviated nasal septum 
resulting from a military-related injury, but noted that the 
most recent X-rays showed that problem had been resolved.  
Consequently, the examiner determined that it was less likely 
than not that the Veteran's current complaints of nasal and 
sinus problems and headaches were related to his service-
connected deviated septum.  However, that examiner indicated 
that he could not resolve the issue of whether the Veteran's 
sinusitis, rhinitis, and headaches were directly related to 
his September 1969 head injury, or any other aspect of his 
active service, without resorting to speculation.

In February 2008, the Board remanded the claims for an 
additional VA examination, which was conducted in April 2008.  
At that time, the Veteran recounted how he had broken his 
nose in September 1969 and subsequently undergone rhinoplasty 
to correct a deviated septum.  He stated that he currently 
suffered from chronic nasal and sinus problems and headaches, 
all of which required medication and had a severe effect on 
his daily living activities.  

Physical examination revealed no evidence of nasal polyps or 
granulomatous disease.  Nor was there any current evidence of 
septal deviation, tissue loss, scarring, or other nasal 
deformity.  Nevertheless, the Veteran was found to have 
obstruction in both his right and left nostrils of 80 and 60 
percent, respectively.  He was also shown to have mild 
crusting in his right nostril and tenderness to palpitation 
throughout his maxillary sinus cavities.  Additionally, a 
contemporaneous CT scan revealed diffuse maxillofacial 
sinusitis, with abnormal thickening of the bilateral mucous 
membranes, fluid on the left side, and involvement of frontal 
and ethmoid sinuses.  No other sinus or nasal abnormalities 
were noted.  

Based on the results of the examination and a review of the 
claims folder, the April 2008 VA examiner confirmed the 
Veteran's diagnoses of chronic sinusitis, rhinitis, and 
headaches, and opined that it was at least as likely as not 
that all three conditions were directly related to his 
September 1969 in-service injury.  As a rationale for that 
determination, the VA examiner referred to the Veteran's 
account of his in-service nasal injury, the service medical 
records corroborating that account, and the positive nexus 
opinion submitted by the Veteran's longtime private physician 
who performed the 1975 rhinoplasty and subsequently treated 
the Veteran for post-traumatic sinusitis, rhinitis, and 
headaches.

The record thereafter shows that the RO, after observing that 
the April 2008 VA examiner was a nurse practitioner rather 
than a physician, as specified in the Board's February 2008 
remand, forwarded the Veteran's claims folder to a VA 
physician, who subsequently issued a separate opinion dated 
in June 2009.  While that VA physician noted that he had 
reviewed the Veteran's claims folder, he expressly 
acknowledged that he had not reexamined the Veteran.  The VA 
physician concluded that, notwithstanding the April 2008 VA 
examiner's positive nexus opinion, it was less likely than 
not that the Veteran's sinusitis, rhinitis, and headaches 
were related to his September 1969 in-service injury.  In 
support of that opinion, that VA physician noted that the 
Veteran's recent X-rays showed that the deviated septum 
incurred in the September 1969 injury had resolved.  
Additionally, the VA physician opined that it was more likely 
than not that the Veteran's smoking habit had caused his 
rhinitis and sinusitis symptoms, but did not provide a 
rationale for that opinion.  Nor did that VA physician 
expressly reconcile his findings with the positive nexus 
opinion of the Veteran's private treating physician or the 
multiple private and VA medical records showing treatment for 
post-traumatic sinusitis, rhinitis, and headaches 
attributable to an in-service injury.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinions submitted by the Veteran's 
long-term private treating physician and the April 2008 VA 
examiner, collectively indicating that the Veteran's current 
sinusitis, rhinitis, and headaches are post-traumatic in 
nature and directly related to his September 1969 in-service 
injury, are more probative and persuasive than the negative 
nexus opinions provided by the December 2005, March 2007, and 
June 2009 VA examiners.  The private physician, who performed 
the Veteran's 1975 rhinoplasty and subsequently treated him 
for many years for nasal and sinus problems and headaches, 
based his opinion on his long-time care for the Veteran and a 
review of his service medical records, while the April 2008 
VA examiner supported her findings with a thorough and 
detailed examination of the Veteran and the claims folder.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  
Additionally, the Board considers it significant that the 
April 2008 VA opinion was undertaken directly to address the 
issue on appeal.  Moreover, both  that opinion and the 
private physician's findings are consistent with other 
private and VA medical record showing diagnoses of and 
treatment for post-traumatic sinusitis, rhinitis, and 
headaches related to in-service trauma.

In contrast, the June 2009 VA physician did not personally 
examine the Veteran, which limits the probative nature of his 
opinion.  Nor did he reconcile his negative nexus opinion 
with findings of the Veteran's long-term private medical 
provider or the other clinical evidence of record that 
supports the Veteran's claim.  In addition, the opinions of 
both the June 2009 VA physician and the December 2005 VA 
examiner, regarding casual link between the Veteran's 
sinusitis and rhinitis and his history of smoking, did not 
address the Veteran's testimonial assertions that he is not, 
in fact, a longtime smoker.  Nor were those opinions 
otherwise supported by adequate rationales, which further 
weighs against their probative weight.  Sklar v. Brown, 
5 Vet. App. 140 (1993).  Additionally, the Board considers it 
significant that the December 2005 VA examiner expressly 
acknowledged that he had not reviewed the Veteran's claims 
folder.  To ensure a thorough examination and evaluation, the 
Veteran's disability must be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2009).  

Similarly lacking in probative value is the report of the 
March 2007 VA examiner, indicating that he could not resolve 
the issue of whether the Veteran's sinusitis, rhinitis, and 
headaches were directly related to his September 1969 head 
injury, or other aspect of his active service, without 
resorting to speculation.  Such findings are inherently 
speculative in nature and thus of limited probative value.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 
5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical 
opinion expressed in terms of may also implies may or may not 
and is too speculative to establish medical nexus); Warren v. 
Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in 
terms such as could have been is not probative).  Where a 
physician is unable to provide a definite casual connection, 
the opinion on the issue constitutes what may be 
characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 
237 (1993).  

The Board recognizes that the March 2007 VA examiner also 
opined, based on a review of the claims folder, that the 
Veteran's sinus and nasal problems and headaches were not 
related to his service-connected deviated septum.  However, 
in light of the Board's decision, below, to grant service 
connection for the Veteran's sinusitis, rhinitis, and 
headaches on a direct basis, there is no need to further 
address whether service connection for any of those 
disabilities is warranted as secondary to his deviated 
septum.  Moreover, the March 2007 VA examiner's opinion is 
not inconsistent with the findings of the longtime private 
physician and April 2008 VA examiner, which related the 
Veteran's disabilities directly to an incident in service 
rather than to a service-connected disability, and which the 
Board considers highly probative.

Additionally, the Board is cognizant that the April 2008 VA 
examination was conducted by a nurse practitioner and not by 
a physician, as requested in the February 2008 remand.  
Nevertheless, the Board observes that, generally under VA 
law, the only requirement for competency to provide medical 
evidence is that the person be a licensed health care 
professional, and a nurse's opinion has been accepted as 
competent medical evidence.  YT v. Brown, 9 Vet. App. 195 
(1996); Goss v. Brown, 9 Vet. App. 109 (1996); Pond v. West, 
12 Vet. App. 341 (1999).  Moreover, the Board finds that, 
because that April 2008 VA examiner's opinion was fully 
favorable to the Veteran, any deviation from the Board's 
remand instructions is nonprejudicial.

Furthermore, the Board observes that the Veteran and his 
spouse have provided credible lay statements and testimony 
regarding the sinus and nasal problems and headaches he 
experienced as a direct result of his September 1969 in-
service head injury, the 1975 rhinoplasty he underwent to 
treat those conditions, and their  subsequent recurrence.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can 
be competent to establish diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms supports a later diagnosis by a 
medical professional). 

In light of the credible lay evidence; the medical records 
showing extensive treatment sinusitis, rhinitis, and 
headaches related to in-service trauma; and, in particular, 
the probative opinions offered by the Veteran's surgeon and 
long-term treating physician and by the April 2008 VA 
examiner, the Board finds that the balance of positive and 
negative evidence is at the very least in relative equipoise 
with respect to the Veteran's claim that sinusitis, rhinitis, 
and headaches are the result of his in-service altercation 
and falling down stairs.  Resolving all reasonable doubt 
remaining in favor of the Veteran, the Board finds that 
service connection for sinusitis, rhinitis, and headaches is 
warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for sinusitis is granted.

Service connection for rhinitis is granted.

Service connection for headaches is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims for service connection for COPD and a dental 
disability.
 
The Veteran, in written statements and testimony before the 
Board, contends that his COPD was caused or aggravated by his 
sinusitis and rhinitis.  The Board has granted service 
connection for those two disabilities.  Accordingly, the 
Board must now consider whether service connection for COPD 
is warranted both on a direct basis and as secondary to 
sinusitis and rhinitis.  Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009).

The Veteran's service medical records are negative for any 
complaints or clinical findings of pulmonary problems.  Post-
service medical records show that, in June 1998, he was 
diagnosed with COPD, which a private physician related to the 
Veteran's smoking and exposure to environmental hazards in 
the course of his civilian job at a brush manufacturer.  He 
has continued to receive ongoing treatment for COPD and 
related pulmonary problems.  

The private treating physician who performed the Veteran's 
1975 rhinoplasty and afterwards treated him for rhinitis and 
sinusitis has submitted a written statement indicating that 
his nasal problems exacerbate his COPD.  In contrast, the VA 
physician who issued the June 2009 opinion regarding the 
Veteran's rhinitis and sinusitis has indicated that those 
disabilities were caused or aggravated by his COPD, rather 
than the other way around, and that the COPD itself was 
smoking-induced.  The Veteran, however, has submitted lay 
statements asserting that he did not smoke for 10 years and 
that activity is not the cause of his COPD or other health 
problems.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).

Although the VA physician who issued the June 2009 opinion 
reviewed the claims folder, he did not personally examine the 
Veteran, and the record reflects that the Veteran has not yet 
been afforded a VA examination to address the nature and 
etiology of his COPD.  The Board recognizes that he has 
submitted a statement from his long-term private treating 
provider suggesting a causal relationship between his COPD 
and his service-connected rhinitis and sinusitis.  However, 
that statement does not appear to have taken into account 
other pertinent evidence in the claims folder, including the 
negative nexus opinions of the other private physician and VA 
physician, who related the Veteran's COPD to his smoking and 
civilian environmental hazard exposure.  To ensure a thorough 
examination and evaluation, the Veteran's disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2009). 

As it remains unclear to the Board whether the Veteran's COPD 
was caused or aggravated by his service-connected rhinitis or 
sinusitis, or by any other aspect of his active service, a 
remand for an etiological examination and opinion, with a 
review of the claims folder, is necessary to fully and fairly 
assess the merits of his claim.  

An additional VA examination is also warranted with respect 
to the Veteran's dental disability claim.  The Veteran 
alleges that he has a progressively worsening dental 
disability caused by an injury incurred in service when he 
was knocked down a flight of stairs in September 1969.  
Although he is already service-connected for the residuals of 
that injury, in which lost teeth numbers 8 and 9, he asserts 
that he has now developed caries and periodontal disease, and 
has had to have his wisdom teeth extracted, secondary to that 
service-connected dental disability.  He also contends that 
the September 1969 in-service injury directly affected other 
teeth in addition to numbers 8 and 9, and that he is 
therefore entitled to service connection, on a direct basis, 
for those additional dental injuries.  

The Veteran's service and post-service dental records show 
treatment for cracks to multiple teeth in addition to teeth 
number 8 and 9.  Those records also show that the Veteran has 
had all of his third molars removed.  Accordingly, the Board 
must consider whether service connection for a dental 
disability is warranted on a direct basis or as secondary to 
his service-connected dental injury.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009)

The Board, in its February 2008 remand, requested that the 
Veteran be scheduled for a examination to address the 
etiology of all current dental disabilities.  Specifically, 
the VA examiner was directed to examine the Veteran, review 
the record, and render an opinion as to whether any current 
dental disability, in addition to his currently service 
connected injuries to teeth numbers 8 and 9, was caused or 
aggravated by the September 1969 fall down a flight of 
stairs.  However, while the Veteran was afforded a VA dental 
examination in April 2008 that showed possible trauma to 
teeth numbers 12, 17, 19, 30, and 32, the VA examiner 
determined that it could not be concluded whether or not 
those teeth were actually cracked as a direct result of the 
fall in 1969.

The Board finds the April 2008 VA dental examiner's opinion 
to be inherently speculative in nature and thus of limited 
probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. 
West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993) (medical opinion expressed in terms of may also 
implies may or may not and is too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) 
(doctor's statement framed in terms such as could have been 
is not probative).  Such findings fail to provide a definite 
causal connection between any current dental disability and 
the September 1969 in-service injury or any other aspect of 
the Veteran's active service.  Where a physician is unable to 
provide a definite casual connection, the opinion on the 
issue constitutes what may be characterized as non-evidence.  
Permen v. Brown, 5 Vet. App. 237 (1993); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (generic statement about the 
possibility of a link is too general and inconclusive).  
Thus, the Board finds that the April 2008 VA dental 
examiners' opinion is insufficient for the purpose of 
determining whether or not service connection is warranted, 
on a secondary or direct basis, for any current dental 
disability in addition to the Veteran's service-connected 
injuries to teeth 8 and 9.

A remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds 
it necessary to remand for an additional examination and 
etiological opinion that specifically addresses whether it is 
at least as likely as not (50 percent probability or greater) 
that any current dental disability, for which the Veteran is 
not already service connected, is related to his September 
1969 in-service fall, his service-connected dental injuries 
to teeth numbers 8 and 9, or any other aspect of his active 
service.

Finally, it appears VA medical records may be outstanding.  
The record reflects that the Veteran has been treated for 
pulmonary and dental problems on an ongoing basis for a 
period of several years.  Additionally, the Veteran testified 
at his most recent October 2007 Board hearing that he was 
continuing to receive VA treatment for those conditions.  
However, while the Veteran has undergone additional VA 
examinations since that time, no VA medical records dated 
after May 2007 have yet been associated with his claims 
folder.  Because it appears that there may be outstanding VA 
medical records dated after May 2007 that may contain 
information pertinent to the Veteran's COPD and dental 
claims, the Board finds that efforts to obtain those records 
should be made on remand.  38 C.F.R. § 3.159(c)(2) (2009); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested. 

1.  Obtain and associate with the claims 
folder all medical and dental records from the 
VA Medical Center in Fayetteville, Arkansas, 
dated from May 2007 to the present.

2.  After the above development has been 
completed, schedule the Veteran for a VA 
examination for the purpose of ascertaining 
the etiology of any current pulmonary 
disability, to specifically include COPD.  The 
examiner should review the claims folder and 
should note that review in the report.  The 
rationale for all opinions should be 
explained.  The examiner should reconcile the 
findings with all other pertinent evidence of 
record, including the Veteran's assertions 
that his COPD was caused or aggravated by his 
service-connected rhinitis and sinusitis; the 
statement from his long-term private treating 
provider indicating that the COPD was 
exacerbated by those service-connected 
disabilities; the countervailing findings of 
the Veteran's other private physician, who 
diagnosed him with COPD in 1998 and indicated 
that the disability was due to smoking and 
exposure to civilian environmental hazards; 
and June 2009 VA physician's opinion 
indicating that the COPD is smoking-induced 
and that it has aggravated the sinusitis and 
rhinitis, rather than the other way around.  
The VA examiner must also acknowledge and 
discuss any report of a continuity of 
symptomatology since active service.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  
Specifically, the VA examiner's opinion should 
address the following:

a)  Diagnose all current pulmonary 
disabilities, to specifically include 
COPD.

b)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any pulmonary disability 
was caused by or has been aggravated by 
the Veteran's service-connected sinusitis 
or rhinitis.  

c)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any pulmonary disability is 
otherwise related to the Veteran's period 
of active service.

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination for the purpose of ascertaining 
the etiology of any current dental disability 
in addition to the injuries to teeth numbers 8 
and 9.  The examiner should review the claims 
folder and should note that review in the 
report.  The rationale for all opinions should 
be explained.  The examiner should reconcile 
the findings with all other pertinent evidence 
of record, including the Veteran's assertions 
that his service-connected injuries to teeth 
number 8 and 9 have caused him to develop 
caries and periodontal disease and that he 
damaged additional teeth as a direct result of 
his September 1969 fall down a flight of 
stairs.  Additionally, the VA examiner should 
expressly take into account the Veteran's 
service and post-service dental records 
showing treatment for damage to multiple teeth 
and removal of all third molars, and the 
findings of the April 2008 VA dental 
examination.  The VA examiner must also 
acknowledge and discuss any report of a 
continuity of symptomatology since active 
service.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  Specifically, the VA examiner's 
opinion should address the following:

a)  Diagnose all current dental 
disabilities, in addition to the injuries 
to teeth numbers 8 and 9.  

b)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any additional dental 
disability was caused by or has been 
aggravated by the Veteran's service-
connected injuries to teeth numbers 8 and 
9.   

c)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any dental disability was 
caused by or aggravated by the Veteran's 
September 1969 in-service fall down a 
flight of stairs.

d)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any dental disability is 
otherwise related to the Veteran's period 
of active service.

4.  Then, readjudicate the COPD and dental 
claims.  If any aspect of the decision 
remains adverse to the appellant, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


